Title: From George Washington to Colonel Silvanus Seely, 1 August 1780
From: Washington, George
To: Seely, Silvanus


					
						Sir
						Peck’s Kills [N.Y.] Augt 1st 1780
					
					I presume before this that the Militia required by the Committee of Congress of Your State, for cooperating with the Army, are assembled in the whole or in part, at Morris Town. If the whole are collected You will be pleased to march with them without any delay for Dobbs’s ferry, where You will receive further Orders; and if the whole are not assembled You will send on such as are, under proper Officers & continue to do it, as they arrive. I am sir Yr Most Obedt st
					
						G. Washington
					
				 